Case 3:14-cr-00175-WHA Document 956-38 Filed 12/31/18 Page 1 of 4




          EXHIBIT LL
      Case 3:14-cr-00175-WHA Document 956-38 Filed 12/31/18 Page 2 of 4




   SUPPLEMENT TO LOBO INCIDENT DESCRIPTION & FACTUAL SUMMARY

   Supplemental Background Information:

   On May 25, 2018, CAL FIRE issued a press release stating that the Lobo fire was
   “caused by a tree contacting PG&E power lines.” CAL FIRE has not publicly released
   its investigation report.

   Supplemental Timeline Information:

   The Lobo Factual Summary contained a timeline of PG&E’s actions at or impacting the
   incident location in the period immediately preceding CAL FIRE’s designated start time
   until service to the incident location was restored. The following additional information
   is relevant to the Lobo Factual Summary timeline.

      ·     September 13-15, 2016: 46 trees at or near the incident location were felled as a
            result of PG&E’s drought and tree mortality response program.
      ·     October 8, 2017 11:32 PM: Nevada City 911 caller reported the first instance of a
            house fire on Lone Lobo Trail.
      ·     October 8, 2017, 11:33 PM: Nevada City 911 caller reported a lawn fire.
      ·     October 8, 2017, 11:37 PM: Yubanet.com website reported: “Vegetation fire,
            Lone Lobo Trail in Nevada City off Bitney Springs Road, Penn Valley, Grass
            Valley, Rough&Ready Fire responding.”

   Supplemental Information Regarding Prior Inspections:

   Between October 2012 and October 2017, there were eight vegetation management
   inspections at or near the incident location. Between August 2014 and October 2017,
   there were three electric maintenance overhead inspection and patrols at or near the
   incident location. Additionally, intrusive pole inspections at the incident location took
   place between December 2016 and January 2017. PG&E’s understanding based upon its
   records is that the subject tree and the subject poles were not identified for work during
   any of those inspections. Below is a summary of vegetation management patrols and
   inspections, intrusive pole inspections, and electric overhead patrols and inspections at or
   near the incident location.

Date                  Event                                      Findings
11/13/2012            ACRT, Inc. (“ACRT”) performed a            PG&E’s understanding based upon
                      vegetation management routine              its records is that the subject tree
                      inspection.                                was not identified for work.
2/13/2014             ArborMetrics performed a vegetation        PG&E’s understanding based upon
                      management routine patrol.                 its records is that the subject tree
                                                                 was not identified for work.
      Case 3:14-cr-00175-WHA Document 956-38 Filed 12/31/18 Page 3 of 4



Date             Event                                       Findings
8/28/2014        PG&E performed an electric                  PG&E’s understanding based upon
                 maintenance overhead inspection.            its records is that no issues with
                                                             PG&E equipment at the incident
                                                             location were identified.
3/23/2015        ArborMetrics performed a vegetation         PG&E’s understanding based upon
                 management routine inspection.              its records is that the subject tree
                                                             was not identified for work.
6/4/2015         PG&E performed an electric                  PG&E’s understanding based upon
                 maintenance overhead patrol.                its records is that no issues with
                                                             PG&E equipment at the incident
                                                             location were identified.
7/9/2015 –       ArborMetrics performed an aerial            PG&E’s understanding based upon
8/20/2015        vegetation management Catastrophic          its records is that the subject tree
                 Event Memorandum Account                    was not identified for work.
                 (“CEMA”) patrol.
2/13/2016        Arbormetrics performed a vegetation         PG&E’s understanding based upon
                 management routine inspection.              its records is that the subject tree
                                                             was not identified for work.
8/2/2016 –       ArborMetrics performed a ground             PG&E’s understanding based upon
9/15/2016        vegetation management CEMA patrol.          its records is that the subject tree
                                                             was not identified for work.
12/22/2016       The Davey Tree Expert Company               PG&E’s understanding based upon
                 (“Davey Tree”) performed intrusive          its records is that the subject poles
                 pole inspections at or near the subject     were not identified for work.
                 poles.
1/19/2017        Davey Tree performed intrusive pole   PG&E’s understanding based upon
                 inspections at or near the subject poles.
                                                       its records is that the subject poles
                                                       were not identified for work.
2/14/2017        ArborMetrics performed a vegetation   PG&E’s understanding based upon
                 management routine inspection.        its records is that the subject tree
                                                       was not identified for work.
7/10/2017        PG&E performed an electric            PG&E’s understanding based upon
                 maintenance overhead patrol.          its records is that no issues with
                                                       PG&E equipment at the incident
                                                       location were identified.
7/25/2017        A PG&E contractor performed an aerial PG&E’s understanding based upon
                 vegetation management CEMA patrol. its records is that the subject tree
                                                       was not identified for work.




                                            2
       Case 3:14-cr-00175-WHA Document 956-38 Filed 12/31/18 Page 4 of 4



Source List:

 Source                               Brief Description
 CAL FIRE Press Release               CAL FIRE Press Release “CAL FIRE Investigators
                                      Determine Cause of Four Wildfires in Butte and
                                      Nevada Counties”, May 25, 2018.
                                      http://calfire.ca.gov/communications/downloads/new
                                      sreleases/2018/2017_WildfireSiege_Cause%20v2%2
                                      0AB%20(002).pdf
 NCSO CAD Event No: 1710080205.       Nevada County Sheriff’s Office Dispatch Records
 PGE-CPUC_00008222–PGE-               Electric Overhead Inspection and Patrol Records
 CF_00008251; PGE-CPUC_00008257–
 PGE-CF_00008261
 PGE-CPUC_00020774                    Notices of Tree Work
 PGE-CPUC_00011202; PGE-              PG&E Annual Vegetation Management Plans
 CPUC_00012040
 PGE-CPUC_00006227-00006244;          Pole Inspection Records
 PGE-CPUC_00012615–PGE-               Vegetation Management CEMA Records
 CPUC_00012620
 PGE-CPUC_00010287–PGE-               Vegetation Management Work Request Records
 CPUC_00010293
 PGE-CPUC_00010037– PGE-              Vegetation Management Inspection and Patrol
 CPUC_00010040; PGE-CPUC_00010042–    Records
 PGE-CPUC_00010044; PGE-
 CF_00137089–PGE-CF_00137091; PGE-
 CF_00137098–PGE-CF_00137100; PGE-
 CF_00137104–PGE-CF_00137106; PGE-
 CF_00137110–PGE-CF_00137112
 Yubabet.com Website                  https://yubanet.com/Fires/lobo/.




                                       3
